DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, see pages 12 and 13, filed 09/13/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, 11-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub. No. 2016/0301639 A1) in view of Gershony et al. (U.S. Pub. No. 2017/0180276 A1).
Regarding claim 1, Liu teaches a machine-readable medium that stores instructions which when performed by a machine, cause the machine to perform operations comprising: 
receiving, over a network, text of a network-based communication between a first user of a first device and a second user of a second device (Liu, paragraph [0060-62], receiving (401) a user interaction file includes: in an interaction process between mobile terminals, for example, a chat session between two or more users using the mobile end devices); 
receiving a set of one or more responses from one or more of the plurality of intent models, each response in the set indicating a calculated communicative intent of the communication (Liu, paragraph [0065-67], the server performs similarity comparison between the feature vector of the received and recorded voice file and the templates in the template library successively, and uses the template with the highest similarity for outputting the text file); 
generating a set of personalized suggestions based upon both the set of responses and a user profile of the first user (Liu, paragraph [0072-77], when a preset category key word is found in the text file, the method 400 further includes generating (402) push location information according to the location information of the user and the category key word identified in the voice file); 
selecting a first and a second suggestion from the set of suggestions based upon the ranking, the first and second suggestions being different suggestion types (Liu, paragraph [0099-102], include one or more keywords which are for searching and providing recommendations to the users, as discussed later in further details with regard to FIGS. 6A-6C. The one or more keywords may be predetermined and stored at a database (e.g., service information database 242, FIG. 2) at the server 108. In some embodiments, the occurrence frequency, e.g., how many times within a predetermined period of time, of the one or more keywords in the instant messages may be tracked and determine if the one or more keywords are relevant and may be used for generating recommendations). The Examiner construes "providing recommendations to the users" are the first and second suggestions based on the "occurrence frequency, e.g., how many times within a predetermined period of time" to be "selecting a first and a second suggestion from the set of suggestions based upon the ranking, the first and second suggestions being different suggestion types); and sending the first and second suggestion to the first device for presentation to the first user (Liu, paragraph [0099-102], include one or more keywords wf1ich are for searching and providing recommendations to the users, as discussed later in further details with regard to FIGS. 6A-6C. The one or more keywords may be predetermined and stored at a database (e.g., service information database 242, FIG. 2) at the server 108. In some embodiments, the occurrence frequency, e.g., how many times within a predetermined period of time, of the one or more keywords in the instant messages may be tracked and determine if the one or more keywords are relevant and may be used for generating recommendations).
Liu does not explicitly disclose: 
inputting the text of the communication to a plurality of intent models, each intent model trained to detect a unique type of communicative intent in communication texts, wherein the communicative intent is a semantic meaning of the text of the communication; 
ranking the set of suggestions relative to one another based upon a global model and a user model, the user model specific to preferences of the first user of the first device and customized based upon past selection history of suggestions of the first user, the global model based upon past selection history of a plurality of users.
Gershony teaches: inputting the text of the communication to a plurality of intent models, each intent model trained to detect a unique type of communicative intent in communication texts, wherein the communicative intent is a semantic meaning of the text of the communication (Fig. 2, paragraph [0077]-[0079], [0081]; determining the unique bot for communication intent based on semantic analysis; the first bot may be a reservation bot that is determined based on the first user writing ‘I want to try that new Thai restaurant’; the second may be determined based on detecting words in the message such as ‘lunch’ and ‘ordering’; selecting the first bot based on performing semantic analysis on the messages); 
ranking the set of suggestions relative to one another based upon a global model and a user model, the user model specific to preferences of the first user of the first device and customized based upon past selection history of suggestions of the first user, the global model based upon past selection history of a plurality of users (paragraph [0109]-[0111], [0114], [0115], [0117], [0123], a suggested response based on the message and context is determined based on one or more preferences, a conversation history, or one or more recent activities performed by each of the other participants; the message application may provide the conversation start suggestions based on a topic associated with the group, a trending topic, a recent event related to the topic associated with the group, an activity associated with one of the user, etc.; the message may determine trending responses during the presidential election, a response for a special occasion such as ‘Happy New Year!’ or ‘Go Seahawks!’ if the message application determine that the Seahawks are trending and the second user is a fan of the Seahawks; automatically replies to conversations using a highest ranked suggested response).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include inputting the text of the communication to a plurality of intent models, each intent model trained to detect a unique type of communicative intent in communication texts, wherein the communicative intent is a semantic meaning of the text of the communication; ranking the set of suggestions relative to one another based upon a global model and a user model, the user model specific to preferences of the first user of the first device and customized based upon past selection history of suggestions of the first user, the global model based upon past selection history of a plurality of users into recommendation during chat session of Liu.
Motivation to do so would be include inputting the text of the communication to a plurality of intent models, each intent model trained to detect a unique type of communicative intent in communication texts, wherein the communicative intent is a semantic meaning of the text of the communication; ranking the set of suggestions relative to one another based upon a global model and a user model, the user model specific to preferences of the first user of the first device and customized based upon past selection history of suggestions of the first user, the global model based upon past selection history of a plurality of users to overcome issue with difficulty for users to obtain information that they need in timely manner (Gershony, col. 1, line 4-6).
Regarding claim 2, Liu as modified by Gershony teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the first suggestion is an action suggestion and wherein the operations further comprise: receiving a confirmation input from the first device that the first user has selected a Graphical User Interface (GUI) element on the first device indicating a desire to perform an action corresponding to the action suggestion; and responsive to receiving the confirmation input, sending a message to a computing device to implement the action (Gershony, paragraph [0091], Fig. 3 illustrates user desire to accept the reservation at tasty Thai for 11:30 or modify the suggestion to select a different reservation time; it is noted that one of the ordinary skill in the art would know that the acceptance of reservation suggestion will be followed with the reservation being made).
Regarding claim 4, Liu as modified by Gershony teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the first suggestion is a content suggestion and wherein the operations further comprise: receiving a confirmation input from the first device that the first user has selected a Graphical User Interface (GUI) element on the first device indicating a desire to receive content suggested by the content suggestion (Liu, paragraph [0050-53], input processing module 322 for detecting one or more user inputs or interactions from one of the one or more input devices 314 and interpreting the detected input or interaction while Gershony teaches as shown in paragraph [0091], Fig. 3 illustrates user desire to accept the reservation at tasty Thai for 11:30 or modify the suggestion to select a different reservation time); and responsive to receiving the confirmation input, sending the content to the first device (Liu, paragraph [0054-55] [0120], communication system 332 for sending messages to and receiving messages from other users of the social networking platform ... in response to a touch on the screen from the first user, the one or more information items are show on a map at the first end device).
Regarding claim 5, Liu as modified by Gershony teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the first suggestion is a reply suggestion and wherein the operations further comprise: receiving a confirmation input from the first device that the first user has selected a Graphical User Interface (GUI) element on the first device indicating a desire to receive content suggested by the first suggestion (Liu, paragraph [0050-53], input processing module 322 for detecting one or more user inputs or interactions from one of the one or more input devices 314 and interpreting the detected input or interaction); and responsive to receiving the confirmation input, sending a reply text corresponding to the reply suggestion to a communications service hosting the network-based communication (Liu, paragraph [0054-56] [0120], communication system 332 for sending messages to and receiving messages from other users of the social networking platform ... in response to a touch on the screen from the first user, the one or more information items are show on a map at the first end device).
Regarding claim 6, Liu as modified by Gershony teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the operations further comprise: populating the first suggestion with content based upon the user profile of the first user and information determined from a network-based service corresponding to the first suggestion (Liu, paragraph [0081-84], searching for a point of interest which has a same categorical attribute as the category key word, and combining the found points of interest into a set of points of interest; further searching the set of points of interest for a point of interest that is located from the location information of the user by a geographical distance less than a preset distance threshold, and combining found points of interest into a subset of points of interest; and combining points of interest in the subset of points of interest into the push location information).
As per claims 8-9, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 1-2 respectively and are similarly rejected.
As per claims 11-12, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 4-5 respectively and are similarly rejected.
Regarding claim 13, Liu as modified by Gershony teach all claimed limitations as set forth in rejection of claim 12, further teach wherein the communications service is a network-based chat service (Liu, paragraph [0104-106], the user may select one or more keywords, e.g., "meat", from the text messages displayed on the conversation interface 500 during the chat session to be used for generating recommendations).
As per claims 14-15, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 1-2 respectively and are similarly rejected.
As per claims 17-18, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 4-5 respectively and are similarly rejected.
Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub. No. 2016/0301639 A1) in view of Gershony et al. (U.S. Pub. No. 2017/0180276 A1), and further in view of Kirmse et al. (U.S. Patent No. 9,094,730 B1).
Regarding claim 3, Liu as modified by Gershony teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose wherein the action suggestion is a reminder for a particular time and wherein the computing device is a reminder service and the message sets a reminder for the particular time.
Kirmse teaches: wherein the action suggestion is a reminder for a particular time and wherein the computing device is a reminder service and the message sets a reminder for the particular time (col. 12, line 48-55, col. 15, line 40-48, causing notification to output an indication that includes information specifying the recommendations determined at the current time).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the action suggestion is a reminder for a particular time and wherein the computing device is a reminder service and the message sets a reminder for the particular time into recommendation during chat session of Liu.
Motivation to do so would be include wherein the action suggestion is a reminder for a particular time and wherein the computing device is a reminder service and the message sets a reminder for the particular time to motivate the user to interact with a media service and/or view the media content being promoted by the notification (Kirmse, col. 1, line 26-28).
As per claim 10, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 3 and is similarly rejected.
As per claim 16, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 3 and is similarly rejected.
Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub. No. 2016/0301639 A1) in view of Gershony et al. (U.S. Pub. No. 2017/0180276 A1), and further in view of Nathenson et al. (U.S. Pub. No. 2017/0236131 A1).
Regarding claim 7, Liu as modified by Gershony teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the operations for ranking the set of suggestions relative to one another comprises: utilizing a set of heuristics, the set of heuristics applying a priority based ordering based upon type of suggestions.
Nathenson teaches: wherein the operations for ranking the set of suggestions relative to one another comprises: utilizing a set of heuristics, the set of heuristics applying a priority based ordering based upon type of suggestions  (paragraph [0041]-[0142], ranking possible suggestions by taking into account the predicted outcomes and ordering them according to a rule or heuristic (such as by the likelihood of success in producing a desired outcome); in cases where the behavior is one that requires a human being taking action (e.g., a phone call is a recommendation action, or an email is recommended but the content requires human input), they system trigger an alert containing the relevant data and inform the person who needs to take the action of the situation; in cases where the action can be implemented automatically, the system instead initiate and perform the action).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the operations for ranking the set of suggestions relative to one another comprises: utilizing a set of heuristics, the set of heuristics applying a priority based ordering based upon type of suggestions into recommendation during chat session of Liu.
Motivation to do so would be include wherein the operations for ranking the set of suggestions relative to one another comprises: utilizing a set of heuristics, the set of heuristics applying a priority based ordering based upon type of suggestions in which a customer or prospective customer is communicated with may either increase or decrease a likelihood of a successful conversion event (Nathenson, paragraph [0009], line 14-16).
As per claim 19, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
Regarding claim 20, Liu as modified by Gershony and Nathenson teach all claimed limitations as set forth in rejection of claim 19, further teach: modifying a ranking produced by the set of heuristics based upon histories of interaction between a plurality of users and a plurality of suggestion types, the plurality of users including the first user and the second user and at least one third user (paragraph [0041]-[0142], ranking possible suggestions by taking into account the predicted outcomes and ordering them according to a rule or heuristic (such as by the likelihood of success in producing a desired outcome); in cases where the behavior is one that requires a human being taking action (e.g., a phone call is a recommendation action, or an email is recommended but the content requires human input), they system trigger an alert containing the relevant data and inform the person who needs to take the action of the situation; in cases where the action can be implemented automatically, the system instead initiate and perform the action; in conjunction with recommendations based on plurality users information taught by Gershony (paragraph [0082], [0090], paragraph [0109]-[0111], [0114], [0115], [0117], [0123], a suggested response based on the message and context is determined based on one or more preferences, a conversation history, or one or more recent activities performed by each of the other participants; the message application may provide the conversation start suggestions based on a topic associated with the group, a trending topic, a recent event related to the topic associated with the group, an activity associated with one of the user, etc.; the message may determine trending responses during the presidential election, a response for a special occasion such as ‘Happy New Year!’ or ‘Go Seahawks!’ if the message application determine that the Seahawks are trending and the second user is a fan of the Seahawks; automatically replies to conversations using a highest ranked suggested response), it teaches modifying a ranking produced by the set of heuristics based upon histories of interaction between a plurality of users and a plurality of suggestion types, the plurality of users including the first user and the second user and at least one third user as claimed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168